Exhibit 23.3 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the incorporation by reference into this Registration Statement on Form S-8 of Tower Semiconductor LTD of our report dated September 8, 2011 relating to the financial statements of Micron Japan, LTD., which appears in the Form 6-K filed by Tower Semiconductor LTD on November 23, 2011.We also consent to the reference to us under the heading “Experts”in such Registration Statement. PricewaterhouseCoopers Aarata Osaka, Japan November 23, 2011
